DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 3227156) in view of Seex (US 20120271120).
With respect to claims 1 and 3-5, Gauthier teaches an apparatus for surgical procedures, comprising: a holder (50) configured to mount to a fixed rail (42); and a rake element (48) comprising: a strap segment (100) having a proximal end slidably received in a slot (80) in the holder; a primary rake finger (98) at a distal end of the strap segment configured to grasp and retract tissue at a surgical site (see fig. 1 below); and wherein the primary rake finger is integrally formed of a malleable material (see fig. 1 below and also col. 4 lines 47-50, note that 98 is curved and has been bent relative to 100 and the purpose of 98 is to retract and hold tissue); and wherein the primary rake finger has a respective distal end comprising a hook-shaped plate to grasp the tissue (see fig. 1 below). 

    PNG
    media_image1.png
    701
    819
    media_image1.png
    Greyscale

Gauthier does not appear to teach a sub-finger extending perpendicularly via a bendable wing from a side of the primary rake finger adapted to retract adjacent tissue around the surgical site; wherein the wing and sub-finger are integrally formed of a malleable material; wherein the primary rake finger and the sub-finger each has a respective distal end comprising a hook-shaped plate to grasp the tissue; and wherein the primary rake finger, wing, sub-finger, and strap segment are comprised of a continuous metal sheet. 


    PNG
    media_image2.png
    567
    446
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gauthier to include a sub-finger extending perpendicularly via a bendable wing from a side of the primary rake finger adapted to retract adjacent tissue around the surgical site; wherein the wing and sub-finger are integrally formed of a malleable material; wherein the primary rake finger and the sub-finger each has a respective distal end comprising a hook-shaped plate to grasp the tissue; and wherein the primary rake finger, wing, sub-finger, and strap segment are comprised of a continuous metal sheet, in view of Seex, in order to provide increased stability to the retractor apparatus by providing more tissue contact points, and also reducing slippage of the rake element.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 3227156) and Seex (US 20120271120), as applied to claim 1 above, in view of Friedrich (US 20130245384).
As for claims 2 and 5, Gauthier, as modified by Seex, does not appear to teach wherein the malleable material is comprised of biocompatible metal.
Friedrich, also drawn to retraction apparatus, teaches the use of a malleable biocompatible metal sheet (see para. 61) to form a one piece rake element (blade 500) (see para. 61 and fig. 21) in order to provide a retraction apparatus that will securely engage bodily tissue so that optimal conformity with the tissue or surgical equipment may be achieved (see para. 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of Gauthier, as modified by Seex, wherein the malleable material is comprised of biocompatible metal, in view of Friedrich, in order to provide a retraction apparatus that will securely engage bodily tissue so that optimal conformity with the tissue or surgical equipment may be achieved.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 3227156) and Seex (US 20120271120), as applied to claim 1 above, in view of Gauthier (US 4337762).
As for claim 6, Gauthier, as modified by Seex, does not appear to teach wherein the holder is comprised of: a traveler member adapted to slide along the fixed rail; an articulating mechanism defining the slot and providing continuously adjustable sliding of the strap segment; and a tightener for clamping the articulating mechanism to lock the proximal end of the strap segment with the primary rake finger and the sub-finger extended to a desired location for retracting the tissue. 
Gauthier (‘762), also drawn to retraction apparatus, teaches a holder that is comprised of: a traveler member (56, 64) adapted to slide along a fixed rail (12); an articulating mechanism (clamp 54) defining a slot (70) to slidably receive the strap segment (24) and providing continuously adjustable sliding of the strap segment (see col. 3 lines 3-7); and a tightener (nut 110) for clamping the articulating mechanism to lock the proximal end of the strap segment with the primary rake finger and the sub-finger extended to a desired location for retracting the tissue (see fig. 2 below) in order to provide additional structure that will prevent the holder (clamp) from being separated from the frame (arm) (see col. 1 lines 25-35).

    PNG
    media_image3.png
    465
    851
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gauthier, as modified by Seex, wherein the holder is comprised of: a traveler member adapted to slide along the fixed rail; an articulating mechanism defining the slot and providing continuously adjustable sliding of the strap segment; and a tightener for clamping the articulating mechanism to lock the proximal end of the strap segment with the primary rake finger and the sub-finger extended to a desired location for retracting the tissue, in view of Gauthier (‘762) in order to provide additional structure that will prevent the holder from being separated from the frame.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 3227156) and Seex (US 20120271120), as applied to claim 1 above, in view of Bertolero (US 6309349).
As for claim 11, Gauthier, as modified by Seex, does not appear to teach wherein the fixed rail comprises a sternal retractor.
Bertolero, also drawn to retractor apparatus, teaches the use of a rail for a variety of surgical procedures, including abdominal and thoracic (sternal) (see col. 6 lines 34-38) in order to allow a surgeon to surgically access well-known appropriate tissue (see col. 6 lines 34-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the frame of Gauthier, as modified by Seex, in order to allow a surgeon to surgically access well-known appropriate tissue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a retraction apparatus including an articulating mechanism wherein the carriage block and wedge piece are mounted through an aperture in the traveler member, wherein the tightener is comprised of a knob with a threaded shaft, wherein the carriage block includes a threaded bore receiving the threaded shaft, and wherein tightening of the knob presses the strap segment against the wedge piece to lock the strap segment and to restrain the carriage block and wedge piece from rotating in the aperture, as set forth in claims 7 and 8.

The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a retraction apparatus wherein the traveler member includes a ball socket, wherein the articulating mechanism is comprised of a compressible ball in the ball socket with a central opening receiving the strap segment, and wherein the tightener is comprised of a lock lever with a projecting lock tab to selectably compress the ball to lock the strap segment, as set forth in claims 9 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication
Relevant claims
US 20040193018
1-5,11
US 20170065268
1-5,11
US 20130245384
1-5, 11
US 5875782
1-5, 11


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773